Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 5-15, 18, 22-25, 27-29 and 31-38 are pending.
Claims 5-6, 8-15, 18, 22-25, 27-29 and 31-38 were amended or newly added in the Applicant’s filing on 7/05/2022.
Claims 1 and 21 were cancelled in the Applicant's filing on 7/05/2022.
This office action is being issued in response to the Applicant's filing on 7/05/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mitchell Feller on 8/19/2022.

The application is to be amended as follows:
Claims 5-11, 20, 22-25 and 27-30 are cancelled.
Existing Claim 34 is to be amended.
New Claims 39-53 are to be added.

(Amended) Claim 34. A computer implemented method for processing strategy orders in an electronic trading platform in coordination with electronic processing of a counterpart order to the strategy order in an alternative execution platform, the respective strategy order and counterpart order pair associated with a respective common customer order specifying a security, side, and limit price, the respective strategy order and counterpart order each comprising respective order data specifying the security, side and limit price of the common customer order, the strategy order data further specifying a respective strategy with an associated strategy rate range , the method comprising the steps of:
in the electronic trading platform: 
receiving 
receiving a stream of market data for the security, the market data comprising instances of reference trade data indicating reported third-party trades of the security at respective traded quantities and prices and instances of bid and ask data for the security; 
automatically identifying a set of one or more available matching strategy orders from the received contra strategy orders, each available matching strategy order being (i) marketable based on a comparison of the limit price for the respective order with received bid and ask market data for the security, and (ii) having a strategy rate range that overlaps the strategy rate range of the first strategy order; 
matching the first strategy order to a second strategy order selected from the set of matching strategy orders, the match between the first strategy order and the second strategy order being initially unbroken; 
in response to matching the first strategy order to the second strategy order sending a STREAM ON message to the alternative execution platform indicating that that the first strategy order is in a match; 
determining a fill rate that is common to the respective strategy rate ranges of the first and second orders; 
receiving in the stream of market data a plurality of instances of new reference trade after the step of matching the first strategy order to the second strategy order; and 
in response to receipt at the electronic trading platform of each respective instance of new reference trade data issuing a fill of the security between the first and second strategy orders at a respective fill quantity that is a function of the determined fill rate as applied to the traded quantity of the security indicated in the respective new reference trade data, wherein the single match between the first strategy order and second strategy order results in a plurality of discrete fills over time responsive to receipt of respective new reference trade data while the match between the first order and the second order remains unbroken;
in the alternative execution platform:
processing the first counterpart order to the first strategy order;
receiving the STREAM ON message from the electronic trading platform; and
in response to receipt of the STREAM ON message altering in a first manner processing of the first counterpart order.

(New) Claim 39. The method of claim 34, further comprising the steps of in the electronic trading platform:
sending a firm up message to a source of the second order in response to a determination that the second order matched to the first order is a conditional order; and
receiving an indication that the second order has been firmed up;
wherein the steps in the electronic streaming platform of (i) sending a STREAM ON message to the alternative execution platform and issuing a fill of the security between the first and second strategy orders, and (ii) issuing a fill of the security between the first and second strategy orders are performed after receipt of the indication that the second order has been firmed up.

(New) Claim 40. The method of claim 31, the step of matching the first strategy order to the second strategy order comprising: 
selecting the second strategy order from the set of available matching strategy plurality of potential matching orders in accordance with predefined selection criteria.

(New) Claim 41. The method of claim 39, the predefined selection criteria comprising relative liquidity rates for potential matched strategy order pairs, wherein relative liquidity rate is a function of the strategy for each order in a given order pair.

(New) Claim 42. The method of claim 40, the predefined selection criteria further comprising at least one of order size, order cost, order age, and order match status.

(New) Claim 43. The method of claim 31, the step of determining a fill rate comprising selecting as the fill rate the largest rate in common between the strategy rate range of the first strategy order and the strategy rate range of the second strategy order.

(New) Claim 44. The method of claim 31, wherein the respective strategies for each of the plurality of strategy orders are each of a respective type that is a member of a predefined set of strategy types, each respective strategy type having a range of rates.

(New) Claim 45. The method of claim 31, 
the match data comprising a match status, the match status initially indicating an active stream between the first strategy order and the second strategy order;
the step of breaking the match between the first order and the second order comprising updating the match data to remove the indication of the active stream between the first strategy order and the second strategy order.

(New) Claim 46. The method of claim 31, further comprising the steps in the electronic trading platform of:
matching the first order to a third strategy order selected from strategy orders in a second set of one or more available matching strategy orders, the second set comprising at least one contra strategy order in the order book that is (i) marketable based on a comparison of the limit price for the respective order with received bid and ask market data for the security, and (ii) has a strategy rate range that overlaps the strategy rate range of the first strategy order as reduced by the determined fill rate for the match between the first and second strategy orders, the match between the first strategy order and the third strategy order being initially unbroken; 
storing in the active stream book match data associating the first strategy order with the third strategy order; 
in response to receipt at the electronic trading platform of respective new reference trade data, issuing a respective fill of the security between the first strategy order and the third strategy order, the respective fill having a fill quantity that is function of the second determined fill rate applied to the traded quantity of the security indicated in the respective new reference trade data and having a fill price that is a function of the price of the security in the respective reference trade data;
wherein the first strategy order has an unbroken match with the second strategy order at the same time as having an unbroken match with the third strategy order.

(New) Claim 47. The method of claim 34, further comprising the steps of: 
in the electronic trading platform breaking the match between the first order and the second order in response to a determination that at least one of the first order and the second order is filled or is no longer marketable based on a comparison of the limit price for the respective order with received bid and ask market data for the security, wherein a respective strategy order is filled if a total quantity of discrete fills for the respective strategy order meets a strategy fill volume of the respective strategy order; and 
in response to the match between the first strategy order and the second strategy order being broken sending a STREAM OFF message to the alternative execution platform; 
in the alternative execution platform: 
receiving the STREAM OFF message from the electronic trading platform; and 
in response to receipt of the STREAM OFF message altering in a second manner processing of the first counterpart order. 

(New) Claim 48. The method of claim 34, wherein the step of determining the fill rate comprises selecting as the fill rate a maximum rate common to the strategy rate ranges of the first and second strategy orders.

(New) Claim 49. The method of claim 34, wherein the step of selecting the second order from the set of one or more available matching strategy orders is prioritized according to predefined selection criteria comprising match liquidity rate. 

(New) Claim 50. The method of claim 49 the predefined selection criteria further comprising at least one of strategy order size, strategy order marketability, strategy order cost, strategy order age, and strategy order match status.

(New) Claim 51. The method of claim 34, further comprising the steps in the electronic trading platform of:
matching the first strategy order to a third strategy order selected from strategy orders in a second set of one or more available matching strategy orders, the second set comprising at least one contra strategy order that is (i) marketable based on a comparison of the limit price for the respective strategy order with received bid and ask market data for the security, (ii) contra to the first strategy order, and (iii) has a respective strategy rate range that overlaps the strategy rate range of the first strategy order reduced by the determined fill rate of the match between the first strategy order and the second strategy order, the match between the first strategy order and the third strategy order being initially unbroken; 
determining a second fill rate that is common to the strategy rate range of the first strategy order the reduced by the determined fill rate and the strategy rate range of the third strategy order; 
in response to receipt at the electronic trading platform of respective new reference trade data, issuing a respective fill of the security between the first strategy order and third strategy order, the respective fill having a fill quantity that is function of the second fill rate applied to the traded quantity indicated in the respective new reference trade data and having a fill price that is a function of the price of the security in the respective reference trade data; 
wherein the first strategy order has an unbroken match with the second strategy order and the third strategy order at the same time.

(New) Claim 52. The method of claim 34, wherein the respective strategies for each of the plurality of strategy orders are each of a type that is a member of a predefined set of strategy types.

(New) Claim 53. The method of claim 52, wherein the set of strategy types comprises a first strategy type, a second strategy type, and a third strategy type; each strategy type being compatible with itself, the third strategy type compatible with the first strategy type and not compatible with the second strategy type, the second strategy type compatible with the first strategy type and the third strategy type, wherein a pair of respective strategy types are compatible if there is at least one fill rate that can be selected which falls within a definition of each respective strategy type of the pair.

Allowable Subject Matter
Claims 12-15, 18 and 31-53 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
A computer implemented method for processing strategy orders in an electronic trading platform in coordination with electronic processing of a counterpart order to the strategy order in an alternative execution platform, the respective strategy order and counterpart order pair associated with a respective common customer order …. the method comprising the steps of:
in the electronic trading platform:  …
in response to matching the first strategy order to the second strategy order sending a STREAM ON message to the alternative execution platform indicating that that the first strategy order is in a match …
in the alternative execution platform:
processing the first counterpart order to the first strategy order;
receiving the STREAM ON message from the electronic trading platform; and
in response to receipt of the STREAM ON message altering in a first manner processing of the first counterpart order. (as in Claim 34).
Substantially similar limitations are present in all independent claims.
It is old and well known in the art to utilize an electronic trading platform to process orders for financial instruments by matching an order with a counterorder.
Furthermore, it is also old and well known in the art for the electronic trading platform to operate in conjunction with additional platforms and coordinating activity to enable the processing of orders for financial instruments. 
The instant application distinguishes from these old and well-known practices by processing two child orders (i.e. a strategy order and a counterparty order) linked by a parent order (i.e. a common customer order), wherein the two child orders are processed via two different electronic trading platforms (i.e. an electronic processing platform and an alternative execution platform), and wherein the matching of first child order one platform results in the alteration of the processing of the second child order at the other platform.
Gastineau (US Patent 7,496,531) discloses a method/system for matching an order with a counterorder. (see abstract). However, this prior art reference does not teach or suggest, either by itself or in combination with others, processing two child orders linked by a parent order, wherein the two child orders are processed via two different electronic trading platforms, and wherein the matching of first child order one platform results in the alteration of the processing of the second child order at the other platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 19, 2022